Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9 & 17 being independent have also been amended.
Claims 8 & 16 previously cancelled.
No new subject matter has been added.
Claims 1-7, 9-15, and 17-22 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 06/27/2022, under 35 USC 101, have been fully considered, but they are not persuasive. 
Applicant argues the present claims are not “directed to” an abstract idea and therefore are not excluded from patent eligibility under Step 2A Prong 1, however, the examiner respectfully disagrees. The current claims are not directed to a method of improving the security of a computer network by restricting access to a secure webpage to only users that have a valid token utilizing Simple Mail Transfer Protocol (SMTP). At most, the current claims recite an improvement to a business process, however an improvement to a business process is still abstract and not an improvement to a technology. 
The present claims do not improve the operation of a computer system. Restricting access to a webpage using a single use, one-time use, limited time use token does not improve the security of the computer network by restricting access to a secure webpage to users that have a valid limited time use token. Under Step 2A, Prong Two, the claimed elements are not integrated into a practical application of securing a computer network by restricting access to a webpage to only users with a limited use token. The limited time use tokens are used in their inherent way. When taking out all the additional elements from the claims, the claimed steps can be performed by a human mind using pen and paper i.e. Invalidating any authentication tokens associated with the registered user other than the new authentication token in response to the granting access and generat[e] a link to the authentication URL, wherein the link contains a new authentication token. The additional elements are recited at a high level of generality and invoked as tools to perform an existing process. The additional elements merely describe how to generally “apply” the abstract idea in a computer environment to automate a business process without significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). For the above reasoning, the claims do not solve a specific technical computer problem with a specific computer-based solution, thus the claims remain patent ineligible under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of:
granting access to the secure webpage associated with a new authentication URL, based on the new authentication token received, wherein access to the secure webpage requires a valid authentication token; and invalidating any authentication tokens associated with the registered user other than the new authentication token in response to the granting to the secure webpage associated with the authentication URL thereby restricting the access to the secure webpage to only the new authentication token. 
When taking out the computer elements, independent claim 1 recites the following without significantly more: 
receiving an authentication request, wherein the authentication request includes a request to access an authentication Uniform Resource Location (URL) that is associated with the secure webpage;
generating a link to the authentication URL, wherein the link contains a new authentication token;
transmitting an authentication message to a registered user, wherein the authentication message includes the link to the authentication URL; 
receiving a request to access the authentication URL in response to activation of the link, wherein the request to access the authentication URL includes the new authentication token; 
granting access to the secure webpage associated with an authentication URL, based on the new authentication token received, wherein access to the secure webpage requires a valid authentication token; and
invalidating any authentication tokens associated with the registered user other than the new authentication token in response to the granting access to the secure webpage associated with the authentication URL thereby restricting the access to the secure webpage to only the new authentication token.
Thus, under the broadest reasonable interpretation, the claim recites granting access to the secure webpage associated with a new authentication URL, based on the new authentication token received, wherein access to the secure webpage requires a valid authentication token; and invalidating any authentication tokens associated with the registered user other than the new authentication token in response to the granting to the secure webpage associated with the authentication URL thereby restricting the access to the secure webpage to only the new authentication token. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice” of mitigating risk, i.e. fraud, through token authentication. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “Simple Mail Transfer Protocol (SMTP)” in claims 1 & 17, or the “network interface”, “network”, “client device”, “memory” and “processor” in claim 9 for receiving, transmitting, and invalidating data as well as granting access to the secure webpage are recited at a high level of generality i.e., as a generic processor performing generic computer functions of processing data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). As such, the claims are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component. 
Therefore, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. Further, receiving and transmitting data over a network are well-understood routine and conventional language, See MPEP § 2106.05(d). Therefore, claim 1 is ineligible, and claims 9 & 17 are ineligible for similar reason.
The dependent claims 2-7, 10-15 and 18-22 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. For instance, claims 2, 3, 7, 10, 11, 15 & 18 are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. This is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2). Claims 4-6, 12-14 & 19-22 merely define mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general-purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to restrict usage to authenticated accounts, i.e. secure web-page access) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a processor suitably programmed) to merely carry out the abstract idea itself. As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea, in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/30/2022